Citation Nr: 0811047	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  03-29 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids.  

2.  Entitlement to service connection for a kidney and 
bladder disorder.

3.  Entitlement to compensation benefits for a kidney and 
bladder disorder under the provisions of 38 U.S.C.A. § 1151.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from November 1970 to August 
1972, with subsequent service in the Army Reserve.  

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  In January 2002, 
the RO denied the veteran's claim that new and material 
evidence had been presented to reopen a claim for a kidney 
and bladder disorder under the provisions of 38 U.S.C.A. 
§ 1151.  The veteran appealed and in June 2004, and January 
2005, and the Board remanded the claim for additional 
development.  

In the Board's June 2004 Remand, it determined that the issue 
of service connection for a kidney and bladder disorder had 
been raised, and referred this issue to the RO for 
appropriate action.  In November 2005, the Board reopened the 
claim for a kidney and bladder disorder under the provisions 
of 38 U.S.C.A. § 1151, and remanded the claim, together with 
the issue of service connection for a kidney and bladder 
disorder, for additional development.  In February 2006, the 
RO denied a claim for service connection for hemorrhoids.  

In June 2004, the veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  The veteran was also 
afforded a videoconference hearing in May 2002, before a 
Veterans Law Judge who is no longer with the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.  The 
undersigned apologizes for the delay in the full adjudication 
of this case.        

With regard to the claims for a kidney and bladder disorder, 
in November 2005, the Board remanded the claims for 
additional development.  The Board directed that the veteran 
and his representative be given notification of the duty to 
assist that was in accordance with 38 U.S.C.A. § 5103(a), and 
any other applicable legal precedent.  The Board further 
directed that following an appropriate time period, the RO 
should readjudicate the claims, and indicated that if the 
claims were not resolved favorably, that the RO should issue 
the veteran and his representative a supplemental statement 
of the case.  

It appears that in December 2005, proper notification in 
compliance with 38 U.S.C.A. § 5103(a) was sent to the 
veteran.  However, there is nothing to show that the RO ever 
readjudicated the claims, or issued a supplemental statement 
of the case.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, with regard to all claims on appeal, since the 
Board's November 2005 Remand, a great deal of medical 
evidence was received by the RO, and has been associated with 
the claims files.  Although some of this evidence was 
duplicative of that which was previously associated with the 
claims files, some of it was new.  This evidence was 
forwarded to the Board in August 2007, without a waiver of RO 
review.  Additional evidence was submitted directly to the 
Board, also without a waiver of RO review, which was received 
in December 2007.  

A supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2007).  In this case, the veteran did not submit a 
waiver of initial RO review with any of the additional 
evidence.  Given the foregoing, on remand, the RO must review 
the new evidence and, if the claims remains denied, include 
such evidence in a supplemental statement of the case.  Id.  

Finally, with regard to the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for hemorrhoids, the United States Court of 
Appeals for Veterans Claims (Court) held that notice under 38 
U.S.C.A. § 5103 applies to claims to reopen based on 
submission of new and material evidence.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Under Kent, VA must notify the 
veteran of what constitutes "material" evidence in the 
context of his particular claim to reopen.  Id.  VA should 
tell the veteran the basis for the previous denial and what 
the evidence must show in order to reopen his particular 
claim.  Additionally, VA must notify the veteran of the 
meaning of "new" evidence.  Id.  

In this case, the RO sent the veteran a duty to assist letter 
in December 2005 that discussed the criteria for reopening a 
new and material claim.  However, it appears that the claims 
files were located at the Board when this letter was sent, 
and the RO was unable to cite the date of the most recent and 
final denial of the claim.  In summary, it is unclear whether 
the December 2005 duty to assist letter satisfies the 
requirements of Kent.  Under the circumstances, the veteran 
should be provided with a notice conforming to Kent and 
apprised of the proper standard for new and material evidence 
for a claim.  

Accordingly, the case is REMANDED for the following action:  

1.  Send the veteran a corrective VCAA 
notice letter, with respect to his claim 
to reopen a previously denied claim for 
service connection for hemorrhoids.  This 
notice should include the proper standard 
for new and material evidence, and an 
explanation of what the evidence must 
show to reopen this veteran's claim, as 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Again, VA must tell the 
veteran the basis for the previous denial 
and what the evidence must show in order 
to reopen his particular claim.  

2.  Thereafter, readjudicate the 
veteran's claims.  If any of the 
decisions remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



